DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 19, 21, 23 and 24 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed Jan. 24, 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

Objection to the Claims
The objection of claims 18-19 for informalities has been overcome by cancelling the claims. The objection has been withdrawn. 

35 USC § 112(b) Rejection
The rejection of claims 13-18 under 35 USC 112(b) for being indefinite has been overcome by cancelling the claims. The rejection has been withdrawn. 

35 USC § 102 Rejection
The rejection of claims 13-14 and 17-18 for being anticipated by Baloglu et al. US 2016/0221994 A, which teaches treating a hypoxia-associated disease using thiophene 
    PNG
    media_image1.png
    386
    777
    media_image1.png
    Greyscale
 , has been overcome by cancelling the claims. The rejection has been withdrawn. 

The rejection of claims 13-18 for being anticipated by Thiele et al. US 2017/0227553 A1, which teaches treating sickle cell disease using thiophene compounds such as 
    PNG
    media_image2.png
    441
    548
    media_image2.png
    Greyscale
, has been overcome by cancelling the claims. The rejection has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael E. Whitham, Esq. on Feb. 3, 2022. The amendments are as follows: 

—IN THE CLAIMS—
Claim 19, line 11, DELETE “treatment is for a”
Claim 21, line 9, DELETE “treatment is for a”
Claim 23, p. 4 line 2, DELETE “treatment is for a”
Claim 24, p. 5 line 4, DELETE “treatment is for a”

Allowable Subject Matter & Reasons for Allowance
Claims 19, 21, 23 and 24 are allowed. The following is an examiner’s statement of reasons for allowance: 
In addition to the prior art discussed above, the closest prior art to the instant invention includes Al-Douri et al. J. Chem. 2018 7160205, Canalle et al. WO 2018/236218 A1, and Registry No. 1504908-03-5, and Fazakerley et al. Chem. Eur. J. 2013, 19, 6718-6723.
Al-Douri et al. teaches furanoacetylenes 
    PNG
    media_image3.png
    267
    724
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    243
    659
    media_image4.png
    Greyscale
 for treating bacterial infections (e.g., Abstract and page 2), which are different diseases than those being treated by the claimed compounds. Regarding the differences in chemical structure, the furanoacetylenes are structurally closest to the instant compound 
    PNG
    media_image5.png
    214
    401
    media_image5.png
    Greyscale
, which has a hydroxylmethyl group (
    PNG
    media_image6.png
    76
    104
    media_image6.png
    Greyscale
) instead of an enynone (
    PNG
    media_image7.png
    155
    310
    media_image7.png
    Greyscale
). 
Canalle et al. teach a process for making furan compounds, such as compound 3 (
    PNG
    media_image8.png
    104
    248
    media_image8.png
    Greyscale
) and compound 7 (
    PNG
    media_image9.png
    170
    430
    media_image9.png
    Greyscale
) that are useful as synthetic intermediates for making a wide range of products. See, e.g., page 2 and Example 11 (p. 36). Compounds 3 and 7 are structurally similar to instant compound 
    PNG
    media_image10.png
    153
    210
    media_image10.png
    Greyscale
 , but they differ with respect to the carboxyl side chain. Compound 3 is saturated instead of unsaturated, and compound 7 is an ethyl ester instead of the acid.
Registry No. 1504908-03-5 corresponds to the compound 
    PNG
    media_image11.png
    292
    455
    media_image11.png
    Greyscale
, which is identical to instant compound 
    PNG
    media_image12.png
    285
    284
    media_image12.png
    Greyscale
. However, the prior art does not disclose using the compound for treating a subject, as the Registry compound only appears in chemical catalogs with no disclosed utility.
Fazakerley et al. uses trifluoroacetyl imidazole as a synthetic reagent for converting compound 35 to 36, en route to (+)-Pleuromutilin 1. See Supplementary Information S47.
    PNG
    media_image13.png
    439
    1480
    media_image13.png
    Greyscale

Trifluoroacetyl imidazole is the instant compound 
    PNG
    media_image14.png
    192
    264
    media_image14.png
    Greyscale
. There is no other utility disclosed other than synthetic utility. Therefore, a PHOSITA would not have found it obvious to use this imidazole compound for treating a subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626